      Case 1-19-43516-ess        Doc 29      Filed 10/10/19         Entered 10/10/19 13:01:43




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                            X

In Re:                                                                  Chapter 11
                                                                        Case No. 19-43516-ess
               MICHAEL KRICHEVSKY,
                                              Debtor.
                                                                X

                       NOTICE OF APPEARANCE AND DEMAND FOR
                           NOTICES AND SERVICE OF PAPERS


         PLEASE TAKE NOTICE that the Commissioner of the New York State Department of

Taxation and Finance by Josh Russell, District Tax Attorney, hereby appears in the above-

captioned case for the State of New York, Department of Taxation and Finance (the

“Department”), a creditor of Michael Krichevsky, and pursuant to Rules 2002, 9007 and 9010(b)

of the Rules of Bankruptcy Procedure and Section 1109(b) of the Bankruptcy Code, the

Department demands that any and all notices given or required to be given in the above-

captioned Chapter 11 case and all papers served or required to be served in the above-captioned

Chapter 11 case be given to and served upon the undersigned at the offices, telephone and

telecopier numbers set forth herein.



         PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the

bankruptcy rules specified above, but also includes, without limitation, notices of any

application, complaint, demand, hearing, motion, petition, pleading or request, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,

telephone, telegraph, telecopier, telex, e-mail or otherwise.
    Case 1-19-43516-ess   Doc 29   Filed 10/10/19   Entered 10/10/19 13:01:43




DATED: October 10, 2019

                                           AMANDA HILLER
                                           Deputy Commissioner and Counsel

                                    BY:    /s/ Josh Russell
                                           Josh Russell, Esq.
                                           District Tax Attorney
                                           250 Veterans Highway
                                           Hauppauge, NY 11788
                                           (631) 595-4279




                                       2
     Case 1-19-43516-ess        Doc 29     Filed 10/10/19     Entered 10/10/19 13:01:43




                                CERTIFICATE OF SERVICE



       I hereby certify that a true and accurate copy of the foregoing notice of appearance and
demand for papers was served on this 10th day of October 2019 via the court’s ECF system on
those parties registered to receive notice in this case.


                                                    /s/ Josh Russell
                                                    JOSH RUSSELL




                                                3
